Whaley, Chief Justice,
concurring:
This case involves simply one issue of fact.
The Commissioner of Internal Revenue ..assessed the plaintiff a tax as a manufacturer of butter. The contention is made by the plaintiff that no butter was manufactured by it during the months for which the assessment was imposed. The preponderance of the evidence establishes that the plaintiff manufactured butter during the period for which the tax was assessed.
The manufacture of butter by the plaintiff subjects it to the tax and the Commissioner of Internal Revenue was correct in making the assessment.
I concur in the dismissal of plaintiff’s petition.